Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending and currently under consideration for patentability.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is indefinite in the use of the phrase “through the holes of the flexible tubes” in line 4, as it directly contradicts with the phrase “plurality of holes extending through the wall of one or more of the three or more flexible tubes” in lines 10-12 of claim 1. It is unclear to the examiner if the holes are required to be in each of the flexible tubes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hakky (US 8137337 B2; please refer to attached document in Office action appendix) in view of Erbey (US 10307564 B2; please refer to attached document in Office action appendix).
Regarding Claim 1 Hakky teaches:
A percutaneous cannula device (catheter, 10), comprising: 
a. an elongated member, such as a tube (tubular body, 12), having a proximal end (proximal end, 16), a distal end (distal end, 40), a wall (wall, 44) defining a lumen or passageway, and a longitudinal axis (Figures 1-2); 
b. an actuator (actuator, 38) extending within the passageway of the elongated member (12) from the proximal end (16) of the elongated member to beyond the distal end (40) of the elongated member (12) (Figure 14B) (paragraph 0084); 
c. a head unit (34) attached to and extending from a distal end (40) of the elongated member. 
And three or more members (wings, 58) spaced in a pattern around the actuator. (figure 14B). 
And a first spacer (tip, 54) affixed to a distal end of the actuator (38) and affixed to distal end of the head unit (34) (figure 14B).
	Hakky fails to disclose three or more flexible tubes with a plurality of holes, a second spacer, and flexible tubes in a pattern around the actuator.
However, Erbey teaches a drainage catheter (catheter, 512) (abstract) comprising: a plurality of flexible tubes (tubes, 522) (figure 8)(paragraph 0240: tubes formed from elastic), each flexible tube  (522) having a wall (body, 526), a lumen (drainage lumen, 534 ), a proximal end, a distal end (figure 8), and a plurality of holes (drainage ports, 534) (figure 8) extending through the wall of one or more of the three or more flexible tubes (paragraph 0240) (figure 8);

d. a closed fluid path defined by at least the flexible tubes (522) (figure 8), and extending to an outlet ( figure 1) from the device to which suction can be applied (paragraph 0245) to draw fluid through the holes (534) of the flexible tubes (522), through the flexible tubes (522), and through the outlet (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula head of Hakky in view of Erbey to include flexibles tubes and spacers similar to that disclosed by Erbey, since Erbey states in paragraph 240 such a modification of holes for increased fluid drainage.
Regarding Claim 2 Hakky in view of Erbey teaches the device of claim 1, and Hakky further teaches wherein the guide (latch 86) is configured to apply friction to the actuator to restrict movement of the actuator in the direction of the longitudinal axis within the guide (paragraph 0079).
Regarding Claim 3 Hakky in view of Erbey teaches the device of claim 1, and Hakky further teaches a device further comprising a delivery tube having a lumen, wherein at least a portion of the elongated member (12) , the actuator (38), and the head unit are slidably-enclosed within the second tube (holder 106) and at least the head unit (34) is configured to slide out of the delivery tube (paragraph 0084), allowing expansion of the flexible tubes beyond a diameter of the delivery tube (figure 14A and 14B).
Regarding Claim 4 Hakky in view of Erbey teaches the device of claim 1, and Hakky further teaches a device wherein the elongated member (12) is a flexible tube (paragraph 0068, material for tubular member can be silicon/rubber).
Regarding Claim 6 Hakky in view of Erbey teaches the device of claim 1. Hakky fails to teach six or more of the flexible tubes.  Erbey teaches the device with six flexible tubes (522) (figure 8). It would 
Regarding Claim 8 Hakky in view of Erbey teaches the device of claim 7. Hakky teaches the invention wherein the head elements extend through the lumen of the elongated member and beyond a proximal end of the elongated member. However, Hakky fails to teach flexible tubes. Erbey teaches a flexible tube (522). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula head of Hakky in view of Erbey to include a flexible tube instead of wings similar to that disclosed by Erbey in order to allow for fluid drainage and so the ports are not occluded (paragraph 0240).
Claims 5, 7 and 9- 14 are rejected under 35 U.S.C. 103 as being unpatentable Hakky (US 8137337 B2) in view of Erbey (US10307564B2), as applied to claim 1 above, and further in view of Samson et all (US 6673042 B1).
Samsun is disclosed in the IDS and teaches a cannula used in medical procedures to allow greater fluid flow through blood vessels (Field of Invention) comprising: a vacuum (Description of invention - paragraph 2) leading to a fluid reservoir (background of invention , paragraph 6) . 
Regarding Claim 5 Hakky and Erbey in view of Samson teaches the device of claim 1. Erbey teaches a device wherein the proximal ends of the flexible tubes (522),  end within the elongated member and/or within the second spacer (150), and are connected to the lumen of the elongated member (figure 8 and 11a), forming a closed fluid path having an outlet such that the device can draw blood through the holes (2) of the flexible tubes (paragraph 004), through the elongated member (figure 7).  Hakky and Erbey fail to teach a vacuum source attached to an outlet. Samson teaches a device wherein a closed fluid path having an outlet connected to a vacuum device, so that suction applied by the vacuum device to the outlet (Description of invention - paragraph 2)  and the fluid will flow through 
Regarding Claim 7 Hakky and Erbey in view of Samson teaches the device of claim 1. Hakky teaches a device in which wherein the proximal ends (16) of the tubes (34) extend from the elongated member (12) (figure 14B). Erbey teaches a device that can draw blood (paragraph 0005) through the holes of the flexible tubes (522), through the flexible tubes, and through the outlet Hakky and Erbey fail to teach a vacuum source attached to an outlet. Samson teaches a device wherein outlet connected to a vacuum device, so that suction applied by the vacuum device (Description of invention - paragraph 2)  can draw blood through the tube (Description of invention paragraph 21), and through the outlet, e.g., into a container (Description of invention - paragraph 2)  . Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey to include a vacuum source attached to an outlet similar to that disclosed by Samson, since Samson states at paragraph 2 in the description of the invention that such a modification  would allow for the drainage ports to not become occluded.
Regarding Claim 9 Hakky and Erbey in view of Samson teaches the device of claim 1. Hakky and Erbey fail to teach a vacuum source attached to an outlet. Samson teaches a device comprising a vacuum source attached to the outlet configured to apply suction to the outlet (Description of invention, paragraph 2). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey to include a vacuum source attached to an outlet similar to that disclosed by Samson,  since Samson states  at 
Regarding Claim 10 Hakky and Erbey in view of Samson teaches the device of claim 1. Hakky and Erbey fail to teach a vacuum source as a vacuum chamber, pump or syringe. Samson teaches a device comprising a wherein the vacuum source is a vacuum chamber, a vacuum system, a pump, or a medical syringe. (Description of invention - paragraph 2). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey to include a vacuum source attached to an outlet similar to that disclosed by Samson, since Samson states  at paragraph 2 in the description of the invention that such a modification  would allow for the drainage ports to not become occluded. 
Regarding Claim 11 Hakky and Erbey in view of Samson teaches the device of claim 1. Hakky and Erbey fail to teach a liquid trap. Samson teaches a device comprising a liquid trap between the outlet and the vacuum source, such as a trap (Fluid reservoir, background: paragraph 10). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey to include a reservoir attach similar to that disclosed by Samson, since Samson states at paragraph 10 in the background of the invention that such a modification would allow for a more compact circuit that requires less priming volume. 
Regarding Claim 12 Hakky and Erbey in view of Samson teaches the device of claim 1. 
Hakky teaches a device (10):
 A method of draining a fluid from a site in a patient (paragraph 001) , comprising:
a. inserting the device of claim 1 with the head unit (34) at a site in a patient (paragraph 003);
b. drawing the actuator (38) toward the proximal end (16) of the device (10), thereby expanding the head unit at the site in the patient (paragraph 003, figure 14B); and 
Hakky and Erbey fail to teach applying a vacuum to the outlet device. 

Regarding Claim 13 Hakky and Erbey in view of Samson teaches the device of claim 12. Hakky teaches: 
a. moving the actuator (38) toward the distal end (40) of the device, thereby contracting the head unit (24) (paragraph 0084); and 
b. removing the device from the patient (paragraph 0010).
Regarding Claim 14 Hakky and Erbey in view of Samson teaches the device of claim 1. Hakky and Erbey fail to teach wherein the site of the patient is the right or left atrium of the heart of the patient. Samson teaches a device wherein the site of the patient is the right or left atrium of the heart of the patient (Description of invention: paragraph 0025).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey to use in the right atrium similar to that disclosed by Samson, since Samson states in the field of the invention that the fluid drainage catheter can be used to increase blood flow in a vessel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 6270490 B1, US 4804163 A, US 20120253295 A1, and US 20030130610 A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781